10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:19-cv-01161-JLR Document 11-1 Filed 09/10/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

 

THE PHOENIX INSURANCE COMPANY, No. 2:19-cv-01161-JLR

Plaintiff, {PROPOSED}, ORDER AMENDING
, CASE SCHEDULE

V8...
{Clerk's action required)
RJB WHOLESALE INC., a Washington
Corporation; JEFFREY CASTLEBERRY and
“JANE DOE” CASTLEBERRY, husband and
wife and the marital community composed
thereof,

 

Detendani.

 

 

 

aod Reding ahaa couse fat on ax

Upen consideration of the Stipulated Motion for Extension of Time, it is hereby

ORDERED that the deadlines for the following are hereby amended as follows:

Case Events Amended Due Date
Deadline for FRCP 26(f) Conference: Noveinber 4, 2019
Initial Disclosures Pursuant to 26(a)(1): November 8, 2019

Combined Joint Status. Report and Discovery Plan
as Required by FRCP 26(f) and Local Civil Rule 26(f): November 15, 2019

if
if

NSHMay

 

 
10
ll
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:19-cv-01161-JLR Document 11-1 Filed 09/10/19 Page 2 of 3

   

Dated: \2.. Seplenler< QAO\N

    

Ce

Honorable Judge James L. Robart

Presented By:

LETHER & ASSOCIATES, PLLC

/s/ Thomas Lether

Thomas Lether, WSBA #18089

Eric J. Neal, WSBA #31863

1848 Westlake Avenue N, Suite 100
Seattle, WA 98109

P: (206) 467-5444/F: (206) 467-5544
eneal@letherlaw.com
tlether@letherlaw.com

| Attorneys for Plaintiff Phoenix Insurance Company

INSLEE, BEST, DOEZIE, & RYDER, P.S.

/s/ Mark Leen

Mark Leen, WSBA #35934

Richard Bersin, WSBA #7178

10900 NE. 4" St., Suite 1500

Bellevue, WA 98004

P: (425) 455-1234

mleen@insleebest.com
rbersin@insleebest.com

Counsel for Defendant RJB Wholesale, Inc.

 

 
10

1]

12

13

14

1S

16

17

18

19

20.

21

22

23

Case 2:19-cv-01161-JLR Document 11-1 Filed 09/10/19 Page 3 of 3

CERTIFICATE OF SERVICE

The undersigned hereby certifies under the penalty of perjury under the laws of the State

of Washington that on this date I caused to be served in the manner noted below a true and

correct copy of the foregoing on the Parties mentioned below as indicated:

By:

 

 

Mark Leen.

Richard Bersin

Inslee, Best, Doezie & Ryder, P.S.

10900 NE 4" Street, Suite 1500

Bellevue, WA 98004
mieen@insleebest.com
rbersin@insleebest.com

Counsel for Defendant RJB Wholesale, Inc.

Ci First Class Mail Kl ECF
Dated this September 10th 2019 at Seattle, Washington.

és/ Lina. Wiese
Lina Wiese | Paralegal

 

 
